UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2012 (August 6, 2012) The Warnaco Group, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-10857 95-4032739 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212)287-8000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On August 6, 2012, The Warnaco Group, Inc. issued a press release announcing results for the quarter ended June 30, 2012.A copy of the press release is attached to this report as Exhibit99.1 and is being furnished pursuant to Item2.02 of Form 8-K.The information contained in the press release is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d) Exhibits Press Release, dated August 6, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE WARNACO GROUP, INC. Date: August 6, 2012 By: /s/ Lawrence R. Rutkowski Name: Lawrence R. Rutkowski Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Press Release, dated August 6, 2012
